UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1104


KOKOU MAGBEDE TOUGNON,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 15, 2013                   Decided:   May 30, 2013


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Kokou Magbede Tougnon, Petitioner Pro Se. Edward Earl Wiggers,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kokou Magbede Tougnon, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen as untimely and

numerically barred.          We have reviewed the administrative record

and Tougnon’s contentions, and conclude that the Board did not

abuse    its    discretion     in   denying   the   motion.      See    8    C.F.R.

§ 1003.2(a) (2013).        We accordingly deny the petition for review

in part for the reasons stated by the Board.               See In re: Tougnon

(B.I.A. Dec. 28, 2012).             We further find that we do not have

jurisdiction to review Tougnon’s claim that the Board abused its

discretion in declining to reopen his removal proceedings sua

sponte.     See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.

2009).     We therefore dismiss the petition for review in part

with respect to this claim.

               Accordingly, we deny in part and dismiss in part the

petition for review.         We dispense with oral argument because the

facts    and    legal   contentions    are    adequately   presented         in   the

materials      before   this   court   and    argument   would    not       aid   the

decisional process.

                                                     PETITION DENIED IN PART
                                                       AND DISMISSED IN PART




                                        2